       Case 7:20-cv-00032-HL-MSH Document 6 Filed 04/17/20 Page 1 of 5

                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF GEORGIA
                            VALDOSTA DIVISION

JAMES HUNTER POOLE,              :
                                 :
                 Plaintiff,      :
                                 :
           v.                    :
                                 :              No. 7:20-cv-00032-HL-MSH
U.S. MAGISTRATE JUDGE            :
THOMAS LANGSTAFF,                :
                                 :
                 Defendant.      :
_________________________________:


                                        ORDER

      Plaintiff James Hunter Poole, a prisoner in the Lowndes County Jail in Valdosta,

Georgia, has filed a handwritten document, which has been docketed in this Court as a pro

se 42 U.S.C. § 1983 civil rights complaint. Compl., ECF No. 1. Because Plaintiff is

seeking relief against a federal defendant, his complaint is more appropriately considered

under Bivens v. Six Unnamed Agents of the Fed. Bureau of Narcotics, 403 U.S. 388 (1971).

      Plaintiff has also filed a prisoner trust fund account statement, which the Court now

construes as a motion for leave to proceed in this action in forma pauperis. Prisoner Trust

Fund Account Statement, ECF No. 5. On consideration of Plaintiff’s filings, his motion

to proceed in forma pauperis is GRANTED, and Plaintiff’s complaint is DISMISSED

WITHOUT PREJUDICE as discussed below.

      I. Motion to Proceed In Forma Pauperis

      Any court of the United States may authorize the commencement of a civil action,

without prepayment of the required filing fee (in forma pauperis), if the plaintiff shows

that he is indigent and financially unable to pay the court’s filing fee. See 28 U.S.C.
       Case 7:20-cv-00032-HL-MSH Document 6 Filed 04/17/20 Page 2 of 5

§ 1915(a). As permitted by this provision, Plaintiff has moved for leave to proceed in

forma pauperis in this case. Prisoner Trust Fund Account Statement, ECF No. 5. As

Plaintiff’s submissions indicate that he is unable to prepay any portion of the filing fee,

Plaintiff’s motion is GRANTED. Plaintiff is, however, still obligated to eventually pay

the full balance of the filing fee, in installments, as set forth in § 1915(b). The district

court’s filing fee is not refundable, regardless of the outcome of the case, and must

therefore be paid in full even if Plaintiff’s Complaint is dismissed prior to service.

       For this reason, the CLERK is DIRECTED to forward a copy of this Order to the

business manager of the facility in which Plaintiff is incarcerated so that withdrawals from

his account may commence as payment towards the filing fee, as explained below.

       A. Directions to Plaintiff’s Custodian

       Because Plaintiff has now been granted leave to proceed in forma pauperis in the

above-captioned case, it is hereby ORDERED that the warden of the institution wherein

Plaintiff is incarcerated, or the Sheriff of any county wherein he is held in custody, and any

successor custodians, each month cause to be remitted to the CLERK of this Court twenty

percent (20%) of the preceding month’s income credited to Plaintiff’s trust account at said

institution until the $350.00 filing fee has been paid in full. The funds shall be collected

and withheld by the prison account custodian who shall, on a monthly basis, forward the

amount collected as payment towards the filing fee, provided the amount in the prisoner’s

account exceeds $10.00. The custodian’s collection of payments shall continue until the

entire fee has been collected, notwithstanding the dismissal of Plaintiff’s lawsuit or the

granting of judgment against him prior to the collection of the full filing fee.


                                              2
       Case 7:20-cv-00032-HL-MSH Document 6 Filed 04/17/20 Page 3 of 5

       B. Plaintiff’s Obligations Upon Release

       An individual’s release from prison does not excuse his prior noncompliance with

the provisions of the PLRA. Thus, in the event Plaintiff is hereafter released from the

custody of the State of Georgia or any county thereof, he shall remain obligated to pay

those installments justified by the income to his prisoner trust account while he was still

incarcerated. The Court hereby authorizes collection from Plaintiff of any balance due on

these payments by any means permitted by law in the event Plaintiff is released from

custody and fails to remit such payments. Plaintiff’s Complaint may be dismissed if he is

able to make payments but fails to do so or if he otherwise fails to comply with the

provisions of the PLRA.

       II. Preliminary Review of Plaintiff’s Complaint

       Because Plaintiff is a prisoner “seeking redress from a governmental entity or [an]

officer or employee of a governmental entity,” the Court is required to conduct a

preliminary review of his complaint. See 28 U.S.C. § 1915A(a) (requiring the screening

of prisoner cases) & 28 U.S.C. § 1915(e) (regarding in forma pauperis proceedings).

When performing this review, the district court must accept all factual allegations in the

complaint as true. Brown v. Johnson, 387 F.3d 1344, 1347 (11th Cir. 2004). Pro se

pleadings are also “held to a less stringent standard than pleadings drafted by attorneys,”

and thus, pro se claims are “liberally construed.” Tannenbaum v. United States, 148 F.3d

1262, 1263 (11th Cir. 1998). Still, the Court must dismiss a prisoner complaint if it “(1) is

frivolous, malicious, or fails to state a claim upon which relief may be granted; or (2) seeks

monetary relief from a defendant who is immune from such relief.” 28 U.S.C. §1915A(b).


                                              3
        Case 7:20-cv-00032-HL-MSH Document 6 Filed 04/17/20 Page 4 of 5

       A claim is frivolous if it “lacks an arguable basis either in law or in fact.” Miller

v. Donald, 541 F.3d 1091, 1100 (11th Cir. 2008) (internal quotation marks omitted). The

Court may dismiss claims that are based on “indisputably meritless legal” theories and

“claims whose factual contentions are clearly baseless.” Id. (internal quotation marks

omitted). A complaint fails to state a claim if it does not include “sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

The factual allegations in a complaint “must be enough to raise a right to relief above the

speculative level” and cannot “merely create[] a suspicion [of] a legally cognizable right

of action.” Twombly, 550 U.S. at 555 (first alteration in original). In other words, the

complaint must allege enough facts “to raise a reasonable expectation that discovery will

reveal evidence” supporting a claim. Id. at 556. “Threadbare recitals of the elements of

a cause of action, supported by mere conclusory statements, do not suffice.” Iqbal, 556

U.S. at 678.

       To state a claim for relief under § 1983, a plaintiff must allege that (1) an act or

omission deprived him of a right, privilege, or immunity secured by the Constitution or a

statute of the United States; and (2) the act or omission was committed by a person acting

under color of state law. Hale v. Tallapoosa Cty., 50 F.3d 1579, 1582 (11th Cir. 1995).

If a litigant cannot satisfy these requirements or fails to provide factual allegations in

support of his claim or claims, the complaint is subject to dismissal. See Chappell v. Rich,

340 F.3d 1279, 1282-84 (11th Cir. 2003).

       In his complaint, Plaintiff asserts that United States Magistrate Judge Thomas


                                               4
       Case 7:20-cv-00032-HL-MSH Document 6 Filed 04/17/20 Page 5 of 5

Langstaff is friends with some people who were the victims in a criminal action against

Plaintiff. Thus, when Judge Langstaff was assigned to a civil action filed by Plaintiff,

Poole v. Powell, Case No. 7:19-cv-00166-HL-TQL, Plaintiff sought to have Judge

Langstaff removed from that case on the basis of a conflict of interest. Compl. 3, ECF

No. 1. Plaintiff’s request was denied, Judge Langstaff’s recommendation in that case was

adopted, and Plaintiff’s complaint therein was dismissed for failure to state a claim. Id.,

see also Poole, Case No. 7:19-cv-00166-HL-TQL, ECF Nos. 43 & 44.

       Plaintiff now seeks monetary damages from Judge Langstaff and to have a different

judge assigned to his other action. Federal judges, however, enjoy absolute judicial

immunity from claims against them both for monetary damages and for injunctive relief

based on actions taken in their judicial capacity. See Bolin v. Story, 225 F.3d 1234, 1239-

42 (11th Cir. 2000). Here, although Plaintiff attempts to avoid the issue of immunity by

saying that he is suing Judge Langstaff in his personal and administrative capacity,

Plaintiff’s allegations relate only to Judge Langstaff’s decision not to recuse himself from

Plaintiff’s other case, which was an action taken in his judicial capacity.

       Thus, Plaintiff has not stated a claim on which relief may be granted against the only

defendant named in this action. See id. Plaintiff’s complaint in this case is therefore

DISMISSED WITHOUT PREJUDICE pursuant to 28 U.S.C. § 1915A(b).

       SO ORDERED, this 17th day of April, 2020.


                                           s/ Hugh Lawson
                                           HUGH LAWSON, SENIOR JUDGE




                                              5
